Citation Nr: 0825609	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  05-40 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to May 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated September 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran's claim for 
service connection for bilateral hearing loss.


FINDING OF FACT

The most probative evidence shows that the veteran's current 
bilateral hearing loss disability is not causally related to 
a disease, injury or event in service, and was not manifested 
within one year of service separation.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  See 38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated July 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

The Board notes that the veteran was given appropriate notice 
according to Dingess in a letter dated March 2006.  To the 
extent there was any error in such notice, because the Board 
has concluded that the preponderance of the evidence is 
against the claim for service connection, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned in regard to these matters are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to assist

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The veteran 
first applied for service connection in June 2005.  In July 
2005, prior to issuing its decision, the RO requested that 
the National Personnel Records Center (NPRC) obtain the 
veteran's service treatment records.  In July 2005, only the 
April 1959 Army National Guard re-enlistment examination was 
received.  In February 2006, the RO requested service records 
from the Nebraska National Guard and received service 
personnel records from Army National Guard.  In March 2006, 
the RO issued a formal finding that other than the veteran's 
April 1959 United States Army National Guard re-enlistment 
examination record and his National Guard personnel records 
from June 1956 through June 1962, no further records were 
available.  His active duty service treatment records for his 
service between November 1957 and May 1958 could not be 
located.  The RO indicated that all procedures to obtain the 
service medical records were correctly followed and 
exhausted, and that any further attempts to locate these 
records would be futile.  In March 2006, the RO notified the 
veteran of these findings and requested that he provide any 
medical records in his possession.  In April 2006, however, 
the veteran stated that he did not have any service medical 
records.

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule, 
which states that when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  There is also a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  In addition, the Board is under 
a duty to advise the claimant to obtain other forms of 
evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. 
App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 
620 (1992).

The RO also requested that the veteran submit and/or complete 
documentation allowing the RO to obtain any private medical 
records the veteran wished to include.  While the RO received 
private medical records, including those from Platte Valley 
Medical Group and Kearney Imaging Center, dated January 1992 
to June 2005, the Board notes that these records contain no 
complaints of, or treatment for, hearing problems.  The Board 
further notes that in August 2005, the veteran underwent a VA 
audiology examination to clarify the nature and etiology of 
his condition.  Additionally, in November 2005, the RO 
received from the veteran private medical report from an 
audiologist, which included a copy of an audiogram performed 
in October 2005.  These reports will be addressed later in 
the decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal and, for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one (1) year 
from the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

As previously stated, the veteran's service medical records 
cannot be located.  Because these records, if they exist, 
remain absent from the file, the Board's analysis has been 
undertaken in accordance with the heightened obligation set 
forth in Cuevas and O'Hare.  It is further noted, however, 
that the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In his initial application for service connection, the 
veteran contends that his bilateral hearing loss disability 
began in November 1957 when he began active service in the 
United States Air Force.  Specifically, he claims that he 
suffered acoustic trauma while working on the flight line 
with F 80s, R 33s, and F 86Ds without the benefit of hearing 
protection.  (See Informal Hearing Presentation (IHP), July 
2008.)  He further asserts that rifle range noise exposure 
caused his permanent hearing loss.  Id.

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As previously stated, the veteran's claim file does not 
contain active duty service treatment records for the period 
November 1957 to May 1958.  Thus, the Board does not have 
access to the veteran's enlistment or separation examinations 
for that period.  However, the file does contain a July 1958 
medical certificate, completed only two months after 
separation, in which the veteran attested to the following:

I certify that I consider myself sound and well 
and physically qualified for military duty, that 
I was considered physically qualified for 
military service at the time of the 
accomplishment of my last annual physical 
examination on or about 7 Jun [19]56 at Lincoln, 
Nebraska and to the best of my knowledge and 
belief, I do not have any physical defects or 
conditions, except as noted below, which would 
preclude the preformance [sic] of full military 
duty.

The record also contains the veteran's April 1959 Army 
National Guard re-enlistment medical examination, including 
an audiology examination.  Prior to November 1967, 
audiometric results were reported in standards set forth by 
the American Standards Association (ASA).  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards.

At the veteran's April 1959 Army National Guard re-enlistment 
examination, audiological puretone thresholds were measured 
as follows (converted to ISO-ANSI units):



HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
15
not 
tested
10
LEFT
15
19
10
not 
tested
5

The whispered voice examination revealed normal hearing 
acuity of 15 out of 15 for both the right and left ears.  The 
criteria for hearing loss as described under 38 C.F.R. § 
3.385 were not met for either the right or left ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, or 26 decibels or greater 
for three frequencies.

Upon audiological testing by the VA in August 2005, the VA 
examiner measured the following audiological puretone 
thresholds:



   HERTZ




500
1000
2000
3000
4000
RIGHT
30
30
45
70
80
LEFT
30
35
55
70
80

Speech recognition ability was 84 percent for the right ear 
and 84 percent for the left ear.  The average decibel loss 
was 56.25 in the right ear and 60 in the left ear.  Based on 
these results, the criteria for hearing loss disability as 
described under 38 C.F.R. § 3.385 were met bilaterally.

The VA examiner noted that the veteran sustained a mild 
hearing loss in the low frequencies, sloping to a severe loss 
in the high frequencies in the right ear, and a mild to 
profound sensorineural loss in the left ear.  Results 
obtained were found to be valid indicators of true organic 
hearing.  He concluded that given the veteran's normal 
hearing at military separation, it is not likely that current 
hearing loss is due to military service.  In discussing his 
findings, the examiner provided the following explanation:

Exposure to either impulse sounds or continuous 
exposure can cause a temporary threshold shift.  
This disappears in 16 to 48 hours after exposure 
to loud noise.  Impulse sounds may also damage 
the structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to 
loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If the 
hearing does not recover completely from a 
temporary threshold shift, a permanent hearing 
loss exists.  Since the damage is done when 
exposed to noise, a normal audiogram subsequent 
to the noise exposure would verify that the 
hearing had recovered without permanent loss.

Although the VA examiner referred to the veteran's military 
separation examination in his report, he was in fact talking 
about the veteran's April 1959 re-enlistment examination 
report, as the veteran's May 1958 separation examination is 
not available.  Nevertheless, as the veteran's re-enlistment 
examination was performed less than a year after his May 1958 
initial service separation, the Board believes that the logic 
underlying the VA examiner's opinion remains sound, and that 
his conclusions are still very probative as to the issue of 
whether the current bilateral hearing loss is related to 
service.

As stated earlier, in November 2005, the veteran submitted a 
private medical report from an audiologist, including a copy 
of an audiogram performed in October 2005.  In the report, 
Dr. Craig A. Foss stated that based on the test results, the 
veteran had a moderate to severe high frequency sensorineural 
hearing loss bilaterally.  Word recognition scores were 92 
percent for the right ear and 88 percent for the left ear.  
Dr. Foss concluded that based on the veteran's history of 
noise exposure to rifles and jet engines during military 
service in the late 1950's through early 1960's, it was quite 
likely that his hearing loss began during this period.  He 
also noted that the type and degree of the veteran's hearing 
level on the audiogram was consistent with noise-induced 
hearing loss.

There is no indication in the medical evidence of record that 
the veteran had bilateral hearing loss within one year of 
discharge from service according to 38 C.F.R. § 3.385.  The 
April 1959 re-enlistment audiological examination results do 
not meet the criteria of 38 C.F.R. § 3.385.  Accordingly, the 
veteran is not entitled to presumptive service connection for 
bilateral hearing loss pursuant to 38 C.F.R. §§ 3.307 and 
3.309(a).

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In this instance, the VA examiner's medical opinion was based 
on a thorough review of the veteran's complete claims folder, 
including a July 1958 medical certification in which the 
veteran attested to having no known physical defects, a re-
enlistment examination that was negative for hearing loss, 
and private medical records from January 1992 through June 
2005 that were also void of any hearing-loss-related 
complaints or treatment.  While the VA examiner considered 
the veteran's own reports regarding his history, he 
nonetheless determined that his hearing loss was not related 
to military service.  In rendering this opinion, the examiner 
specifically relied on the absence of audiometric evidence of 
hearing loss shortly after service.

Conversely, the private audiologist did not indicate that he 
reviewed the claims folder, including the results of the 
veteran's audiometric testing in April 1959.  He seemingly 
based his opinion largely upon the veteran's self-report of 
hearing loss based on noise exposure during service.  The 
Board is cognizant that it may not disregard a favorable 
medical opinion solely on the rationale that it was based on 
a history given by the veteran.  See Kowalski v. Nicholson, 
19 Vet. App. 171 (2005).  However, in this instance, the 
determining factor is not that the private examiner based his 
opinion on a report that is not credible; in fact, nothing he 
noted is inconsistent with the history as described by the VA 
examiner, who also acknowledged that the veteran was exposed 
to rifle and aircraft noise in service.

However, in this instance, the VA examiner based his 
determination on more information than the private examiner 
had available, as the VA examiner considered not only the 
veteran's lay reports concerning his history, but also the 
results of audiometric testing results during service and 
private medical reports spanning some 13 years.  As 
discussed, the VA examiner explained in detail why the 
results of the audiometric tests shortly after service 
weighed against a finding that his disability was related to 
acoustic trauma in service.  As the private examiner did not 
have access to these results, which the VA examiner indicated 
weighed against a finding that the veteran's hearing loss was 
related to service, the Board finds his opinion to be less 
probative.

The Board has also considered the veteran's claim, in his 
July 2008 IHP, that the VA examiner's conclusion of a lack of 
service connection, based in part on the veteran's April 1959 
normal audiology findings, was incorrect.  The veteran's 
representative claimed that his in-service audiology 
examination results cannot be used as a basis for denial 
under 38 C.F.R. §4.85(a) because they did not contain a 
Maryland CNC Test.  The Board notes that 38 C.F.R. § 4.85 is 
used as the basis of evaluation of a service-connected 
hearing loss and not to determine whether there is actual 
service connection.  Furthermore, this section is not cited 
by either the VA examiner or by the Board as the basis for 
denial of this claim.  Rather, the VA examiner used his own 
independent medical expertise in determining that the April 
1959 examination results were evidence of no hearing loss in 
service, and the Board has found this opinion to be the most 
probative evidence of record.
   
It also should be noted that the veteran has never reported 
having a hearing loss onset either during service or within 
one year of service.  Rather, he appears to contend that his 
hearing loss disability that developed later is related to 
acoustic trauma in service.  Certainly, he can attest to 
factual matters of which he had first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, he does 
not have medical expertise and therefore cannot provide a 
competent opinion regarding diagnosis and causation.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has held 
that the Board may consider only independent medical evidence 
to support its findings.  Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991).  Thus, while the veteran is competent to 
report that he currently has hearing problems, he is not 
competent to provide an opinion regarding the etiology of any 
current disability and thus cannot establish through lay 
reports alone that his current hearing loss disability is 
etiologically related to service.  See Layno, 6 Vet. App. 
465, 469-470 (1994).

Finally, the Board notes that the veteran's claim of service 
connection for hearing loss was not made until more than 45 
years after his military service.  (See Application for 
Service Connection, June 2005.)  In his June 2005 application 
for benefits, he indicated no post-service treatment for 
hearing loss.  A prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Given the length of time 
between military service and the first complaints of hearing 
loss, as well as the competent medical opinion finding a 
relationship between the veteran's hearing loss disability 
and service unlikely, the Board finds that the preponderance 
of the evidence is against the claim.  Hence, entitlement to 
service connection for bilateral hearing loss is denied.  In 
arriving at the decision to deny the claim, the Board notes 
that the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not applicable in this case as there is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


